Citation Nr: 1822706	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-31 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2002 to August 2004.  The Veteran served as a combat medic in Kuwait and Iraq from April 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. An August 2011 VA medical examination found the Veteran did not meet the criteria for a diagnosis of PTSD and that other mental disorder diagnoses were not related to service.  Since the VA examination, the Veteran has reported treatment for PTSD at the VA PTSD outpatient clinic in Shreveport, Louisiana.  These treatment records have not been obtained and must be in order to afford the Veteran due process.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding relevant treatment records from the VA Medical Center in Shreveport, Louisiana, and any other relevant records identified by the Veteran.  If the records sought are unavailable, this must be documented and the Veteran must be notified. 

2.  If the records indicate a diagnosis of PTSD or any other acquired psychiatric disorder, and there is insufficient evidence to grant the claim, obtain a medical opinion as to the disorder's relationship to service.  Specifically, the examiner is to opine as to whether it is at least as likely as not that the acquired psychiatric disorder is related to service, to include whether PTSD is related to the Veteran's fear of hostile military or terrorist activity.  If the examiner believes it necessary to examine the Veteran in-person, such examination should be scheduled.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


